UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2011 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2011 Semiannual Report to Shareholders DWS Enhanced Emerging Markets Fixed Income Fund (formerly DWS Emerging Markets Fixed Income Fund) Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Summary 11 Investment Portfolio 18 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Financial Highlights 27 Notes to Financial Statements 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its currency strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund's currency overlay strategy is dependent on the effectiveness and implementation of portfolio management's proprietary models. As part of its currency strategy, the fund's exposure to foreign currencies could cause lower returns or even losses because foreign currency rates may fluctuate significantly over short periods of time for a number of reasons. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary April 30, 2011 Average Annual Total Returns as of 4/30/11 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A -2.20% 7.50% 4.46% 5.43% 10.73% Class B -2.62% 6.55% 3.62% 4.57% 9.85% Class C -2.56% 6.77% 3.69% 4.63% 9.88% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) -6.60% 2.66% 2.87% 4.46% 10.22% Class B (max 4.00% CDSC) -6.45% 3.55% 3.04% 4.42% 9.85% Class C (max 1.00% CDSC) -3.51% 6.77% 3.69% 4.63% 9.88% No Sales Charges Life of Institutional Class* Class S -2.08% 7.75% 4.71% 5.67% 11.00% N/A Institutional Class -1.99% 7.94% 4.87% N/A N/A 4.55% JPMorgan EMBI Global Diversified Index+ -1.38% 9.16% 8.87% 8.49% 10.76% 8.70% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. ‡Total returns shown for periods less than one year are not annualized. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Average Annual Total Returns as of 3/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 7.52% 4.47% 5.27% 10.50% Class B 6.58% 3.62% 4.42% 9.63% Class C 6.80% 3.70% 4.48% 9.65% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 2.69% 2.88% 4.30% 9.99% Class B (max 4.00% CDSC) 3.58% 3.05% 4.26% 9.63% Class C (max 1.00% CDSC) 6.80% 3.70% 4.48% 9.65% No Sales Charges Life of Institutional Class* Class S 7.78% 4.71% 5.51% 10.77% N/A Institutional Class 7.97% 4.87% N/A N/A 4.36% JPMorgan EMBI Global Diversified Index+ 8.58% 8.72% 8.19% 10.59% 8.46% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 15, 2011 are 1.22%, 2.10%, 1.99%, 0.99% and 0.81% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 18, 2001 are derived from the historical performance of Class S shares of DWS Enhanced Emerging Markets Fixed Income Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Enhanced Emerging Markets Fixed Income Fund — Class A [] JPMorgan EMBI Global Diversified Index+ Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + The JPMorgan Emerging Markets Bond (EMBI) Global Diversified Index is an unmanaged Index that tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 4/30/11 $ 10/31/10 $ Distribution Information: Six Months as of 4/30/11: Income Dividends $ Latest Quarterly Income Dividend $ SEC 30-day Yield as of 4/30/11++ % Current Annualized Distribution Rate as of 4/30/11++ % ++The SEC yield is net investment income per share earned over the month ended April 30, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on April 30, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Emerging Markets Debt Funds Category as of 4/30/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 87 of 98 88 3-Year 75 of 81 92 5-Year 47 of 49 94 Class B 1-Year 98 of 98 99 3-Year 80 of 81 98 5-Year 49 of 49 98 Class C 1-Year 96 of 98 97 3-Year 79 of 81 97 5-Year 48 of 49 96 Class S 1-Year 85 of 98 86 3-Year 72 of 81 88 5-Year 46 of 49 92 10-Year 25 of 31 79 Institutional Class 1-Year 81 of 98 82 3-Year 71 of 81 87 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares of the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2010 to April 30, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended April 30, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 11/1/10 $ Ending Account Value 4/30/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Enhanced Emerging Markets Fixed Income Fund 1.23% 2.04% 1.97% .99% .81% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 4/30/11 10/31/10 Sovereign Bonds 60% 76% Financials 17% 4% Loan Participations/Assignments 7% 3% Energy 5% 6% Materials 5% 4% Utilities 4% 2% Cash Equivalents 2% 5% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 4/30/11 10/31/10 Russia 8% 9% Brazil 6% 7% Colombia 6% 7% South Africa 6% 4% Venezuela 6% 4% Kazakhstan 5% 3% Turkey 5% 6% Mexico 4% 6% Netherlands 4% — Peru 4% 5% Ukraine 4% 2% Uruguay 4% 3% Other 38% 44% 100% 100% Asset allocation and geographical diversification are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 4/30/11 10/31/10 United States Dollar 100% 98% Norwegian Krone 2% — Polish Zloty 2% 2% Japanese Yen 1% (1%) Turkish Lira 0% 0% South African Rand (1%) — Euro (4%) (2%) Chilean Peso — 2% Mexican Peso — 1% 100% 100% * Currency exposure after taking into account the effects of forward and currency futures contracts. Quality (Excludes Cash Equivalents, Short-Term US Treasury Obligations and Securities Lending Collateral) 4/30/11 10/31/10 A 9% 14% BBB 43% 40% BB 25% 30% B 22% 12% Not Rated 1% 4% 100% 100% Interest Rate Sensitivity 4/30/11 10/31/10 Effective Maturity 11.2 years 11.7 years Effective Duration 7.2 years 7.5 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Currency exposure, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 11. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of April 30, 2011 (Unaudited) Principal Amount ($)(a) Value ($) Bonds 90.4% Argentina 3.0% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) GDP Linked Note, 12/15/2035 (b) EUR Step-up Coupon, 2.5% to 3/31/2019, 3.75% to 3/31/2029, 5.25% to 12/31/2038 7.82%, 12/31/2033 EUR (Cost $5,758,029) Belarus 1.4% Republic of Belarus, 8.95%, 1/26/2018 (Cost $3,921,595) Brazil 6.2% Banco Votorantim SA, 144A, 7.375%, 1/21/2020 Centrais Eletricas Brasileiras SA, REG S, 6.875%, 7/30/2019 Independencia International Ltd., REG S, 12.0%, 12/30/2016* JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 Odebrecht Finance Ltd., 144A, 6.0%, 4/5/2023 Petrobras International Finance Co., 7.875%, 3/15/2019 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 (Cost $18,714,982) Bulgaria 0.7% Republic of Bulgaria, REG S, 8.25%, 1/15/2015 (Cost $1,735,258) Chile 3.0% Corporacion Nacional del Cobre de Chile: REG S, 5.625%, 9/21/2035 REG S, 6.15%, 10/24/2036 (c) (Cost $7,033,191) China 2.4% China Oriental Group Co., Ltd., 144A, 8.0%, 8/18/2015 Country Garden Holdings Co., 10.5%, 8/11/2015 Hopson Development Holdings Ltd., 11.75%, 1/21/2016 (Cost $6,218,918) Colombia 5.6% Republic of Colombia: 7.375%, 3/18/2019 7.375%, 9/18/2037 (Cost $13,613,501) Croatia 3.0% Republic of Croatia: REG S, 6.375%, 3/24/2021 6.5%, 1/5/2015 EUR REG S, 6.625%, 7/14/2020 (Cost $7,662,415) Dominican Republic 1.8% Dominican Republic, REG S, 7.5%, 5/6/2021 (Cost $4,645,611) El Salvador 0.6% Telemovil Finance Co., Ltd, 144A, 8.0%, 10/1/2017 (Cost $1,569,375) Ghana 0.9% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $2,134,240) Hong Kong 0.4% Pacnet Ltd., REG S, 9.25%, 11/9/2015 (Cost $1,022,363) Indonesia 1.0% Republic of Indonesia, REG S, 11.625%, 3/4/2019 (Cost $1,973,729) Kazakhstan 4.6% KazMunayGaz National Co.: Series 2, REG S, 9.125%, 7/2/2018 (c) REG S, 11.75%, 1/23/2015 (Cost $10,475,518) Lithuania 3.3% Republic of Lithuania: REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $8,224,396) Luxembourg 1.8% ALROSA Finance SA, 144A, 7.75%, 11/3/2020 Evraz Group SA, 144A, 6.75%, 4/27/2018 (Cost $4,657,065) Malaysia 3.2% Penerbangan Malaysia Bhd., REG S, 5.625%, 3/15/2016 (c) Petronas Capital Ltd., REG S, 5.25%, 8/12/2019 (Cost $7,735,067) Mexico 4.4% Pemex Project Funding Master Trust, 6.625%, 6/15/2038 United Mexican States: 5.625%, 1/15/2017 5.95%, 3/19/2019 Series A, 6.75%, 9/27/2034 (Cost $10,993,165) Morocco 0.5% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $1,375,966) EUR Netherlands 4.0% Lukoil International Finance BV, 144A, 7.25%, 11/5/2019 Majapahit Holding BV, REG S, 7.75%, 1/20/2020 (Cost $9,254,136) Panama 1.0% Republic of Panama: 7.25%, 3/15/2015 8.875%, 9/30/2027 (Cost $2,252,182) Peru 3.5% Republic of Peru: 7.35%, 7/21/2025 8.75%, 11/21/2033 (Cost $8,682,598) Philippines 0.9% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 (Cost $2,104,404) Poland 3.0% Republic of Poland, 6.375%, 7/15/2019 (Cost $7,885,288) Romania 0.6% Republic of Romania, 5.0%, 3/18/2015 (Cost $1,303,775) EUR Russia 6.1% Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 (c) REG S, 12.75%, 6/24/2028 (Cost $13,056,516) Serbia 1.0% Republic of Serbia, REG S, 6.75%, 11/1/2024 (c) (Cost $2,488,997) South Africa 5.4% Eskom Holdings Ltd., REG S, 5.75%, 1/26/2021 Republic of South Africa: 5.5%, 3/9/2020 5.875%, 5/30/2022 6.25%, 3/8/2041 (Cost $13,717,420) Sri Lanka 0.8% Republic of Sri Lanka: 144A, 6.25%, 10/4/2020 REG S, 7.4%, 1/22/2015 (Cost $2,038,845) Turkey 5.3% Akbank TAS, 144A, 5.125%, 7/22/2015 Republic of Turkey: 6.75%, 5/30/2040 CPI Linked, 10.0%, 2/15/2012 TRY 16.0%, 3/7/2012 TRY (Cost $14,279,374) Ukraine 1.6% Government of Ukraine, REG S, 7.75%, 9/23/2020 (Cost $4,056,288) Uruguay 4.0% Republic of Uruguay: 6.875%, 9/28/2025 7.625%, 3/21/2036 8.0%, 11/18/2022 (Cost $8,840,564) Venezuela 5.4% Petroleos de Venezuela SA, 5.25%, 4/12/2017 Republic of Venezuela: REG S, 6.0%, 12/9/2020 REG S, 7.75%, 10/13/2019 (Cost $15,229,918) Total Bonds (Cost $224,654,689) Loan Participations and Assignments 6.3% Ireland 2.2% Alfa Bank OJSC, 144A, 7.75%, 4/28/2021 Vnesheconombank, REG S, 6.902%, 7/9/2020 (Cost $5,693,231) Russia 2.1% Gazprom, 144A, 7.288%, 8/16/2037 Russian Agricultural Bank, REG S, 6.299%, 5/15/2017 (Cost $5,315,934) Ukraine 2.0% State Export-Import Bank of Ukraine, 7.65%, 9/7/2011 Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $5,008,917) Total Loan Participations and Assignments (Cost $16,018,082) Short-Term US Treasury Obligations 0.0% US Treasury Bill, 0.115%**, 9/15/2011 (d) (Cost $107,953) Shares Value ($) Securities Lending Collateral 4.6% Daily Assets Fund Institutional, 0.18% (e) (f) (Cost $11,767,241) Cash Equivalents 2.4% Central Cash Management Fund, 0.14% (e) (Cost $6,232,996) % of Net Assets Value ($) Total Investment Portfolio (Cost $258,780,961)+ Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Securities Coupon Maturity Date Principal Amount Acquisition Cost ($) Value ($) Independencia International Ltd.* % 12/30/2016 USD * Non-income producing security. Issuer has defaulted on the payment of principal or interest or has filed for bankruptcy. ** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $258,785,676. At April 30, 2011, net unrealized appreciation for all securities based on tax cost was $8,349,456. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $14,087,542 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,738,086. (a) Principal amount stated in US dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2011 amounted to $10,385,422, which is 4.0% of net assets. (d) At April 30, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CPI: Consumer Price Index GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At April 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Japanese Yen Currency USD 6/13/2011 20 ) As of April 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD BRL 5/4/2011 15 Bank of America TWD USD 5/10/2011 3 Morgan Stanley USD EUR 5/23/2011 Bank of America EUR NOK 7/28/2011 JPMorgan Chase Securities, Inc. EUR PLN 7/28/2011 HSBC Bank USA Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty BRL USD 5/4/2011 (5 ) UBS AG USD TWD 5/10/2011 (4
